   Case 3:19-cr-30090-SMY Document 1 Filed 06/18/19 Page 1 of 2 Page ID #1
                                                                                    FILED
                                                                                    JUN 1 8 2019
                         IN THE UNITED STATES DISTRICT COURT CLW U.a^
                       FOR THE SOUTHERN DISTRICT OF ILLINOI^^"" bSt ST LOUIS OFFICE
UNITED STATES OF AMERICA,
                                                      CRIMINAL NO. /9'3Cll0<9OS lYlV
                               Plaintiff,
                                                      Title 8, United States Code
               vs.                                    Section 1326(a)

ROSALIO MELENDREZ-VALENZUELA,
               and
JESUS URIAS-VALENZUELA

                               Defendants.
                                                                                FILED
                                            INDICTMENT                         JUM 1 8 20V
                                                                          CLERK, U.S. DISTRICT COURT
       THE GRAND JURY CHARGES:                                          SOUTHERN DISTRICT OF ILLINOIS
                                                                             EAST ST. LOUIS OFFICE
                                             COUNT 1


                                Illegal Reentry After Deportation

       On or about June 5,2019,in St. Clair County, within the Southern District of Illinois,

                          ROSALIO MELENDREZ-VALENZUELA,

defendant herein, an alien who had previously been arrested and removed from the United States

to Mexico, pursuant to law at Nogales, Arizona, on or about December 12, 2014, and who after

such date had not received consent ofthe Attorney General ofthe United States or ofthe Director

ofHomeland Security to reapply for admission to the United States, was found in the United States

in the Southern District of Illinois, in violation of Title 8, United States Code, Section 1326(a).

                                             COUNT 2


                                Illegal Reentry After Deportation

       On or about June 5, 2019,in St. Clair County, within the Southern District of Illinois,

                                JESUS URIAS-VALENZUELA,




Recommended Bond: Detention
Case 3:19-cr-30090-SMY Document 1 Filed 06/18/19 Page 2 of 2 Page ID #2
